DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "11s" shown in Fig. 1B and "24h" shown in Fig.  2A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
VAPORIZATION DEVICE HAVING AIR INLET AND OUTLET CHANNELS STRUCTURES.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, the examiner suggests the applicant to change "a cavity" to -- a cavity there between --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, "a second through hole".  However, claims 9 and 13 do not recite, "a first
Claim 15 recites the limitation "the first section", "the second section", and "the third section" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  While claim 9 does not recites, first, second, and third sections, claim 14 recites, "a first section", "a second section", and "a third section".  Therefore, it seems claim 15 should be depended on claim 14 instead of claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (CN-107865462 A, corresponding US Patent Application Publication No. 2019/0208825 A1).
Qiu discloses an vaporization device 10, comprising: (claim 1) a cartridge, having a housing 20, a heating component 316 and a heating component base 31, wherein the housing 20 and the heating component base 31 define an air inlet channel 221 and an air outlet channel 222, and the heating component 316 and the heating component base 31 define a cavity 315; and the air inlet channel 221 is in communication with the cavity 315 through a first communication claim 2) wherein a first through hole 24 (see Fig. 5) in communication with the air inlet channel 221 and a second through hole 223 (see Fig. 3) in communication with the air outlet channel 222 are disposed on the housing 20, and the distance between the first through hole and the heating component 316 is less than the distance between the second through hole 111 and the heating component (see Fig. 2); (claim 3) wherein the air inlet channel 221 extends in a first direction (vertical direction shown in Fig. 2), the first communication portion extends in a second direction (horizontal direction shown in Fig. 2), and the first direction is different from the second direction; (claim 4) wherein the air outlet channel 222 extends in a first direction (vertical direction shown in Fig. 2), the second communication portion extends in a second direction (horizontal direction shown in Fig. 2), and the first direction is different from the second direction; (claim 5) wherein the air outlet channel 222 has a first portion (vertical portion shown in Fig. 2) extending in a first direction (vertical direction shown in Fig. 2) and a second portion (horizontal portion adjacent to the outlet hole 111 on the top side of the air outlet channel 222 shown in Fig. 2) extending in a second direction (horizontal direction shown in Fig. 2), and the first direction is different from the second direction; (claim 8) wherein the air inlet channel 221 is located on a first side (left side, see Fig. 2) of the heating component 316, and the 

Regarding claims 9 and 11-13, Qiu discloses a device configured to store a solution, comprising: (claim 9) a housing 20, a heating component 316, a heating component top cap 30 and a heating component base 32, wherein the housing 20 and the heating component top cap 30 define a storage compartment (not labeled, see Fig. 2), and the storage compartment is in communication with the heating component 316; the housing 20 and the heating component base 32 define an air inlet channel 221 and an air outlet channel 222, and the heating component 316 and the heating component base 32 define a cavity 315; and the air inlet channel 221 is in communication with the cavity 315 through a first communication portion (left end opening shown in Figs. 2 and 7), the air outlet channel 222 is in communication with the cavity 315 through a second communication portion (right end opening shown in Figs. 2 and 7), and the first communication portion and the second communication portion are located between the heating component 316 and the heating component base 32; (claim 11) wherein the heating component 316 is configured to heat the solution stored in the storage compartment to generate an aerosol in the cavity 315; (claim 12) wherein a first through hole 24 (see Fig. 5) in communication with the air inlet channel 221 is disposed on the housing 20, and the heating component 316 is between the first through hole 24 and the first communication portion in a first direction (vertical direction shown in Fig. 2); (claim 13) wherein the housing 20 has a second through hole 223 (see Fig. 3) in communication with the air outlet channel 222, and the heating component 316 is between the second through hole 111 and the second communication portion in a first direction.

Regarding claims 18 and 19, Qiu discloses a method for operating a vaporization device, comprising: (claim 18) causing a first airflow to enter, along an air inlet channel 221, a cavity 315 between a heating component 316 and a heating component base 30 through a first through hole 24 of a housing 11, wherein the air inlet channel 221 is defined by the housing 11 and the heating component base 30; causing the first airflow to enter an air outlet channel 222 from the cavity 315, wherein the air outlet channel 222 is defined by the housing 11 and the heating component base 30; and causing the first airflow to leave, through a second through hole 111 on the housing 20, the cavity 315 along the air outlet channel 222, wherein the first airflow experiences a first direction change (vertical to horizontal directions) when entering the cavity 315 from the air inlet channel 221, and experiences a second direction change (horizontal to vertical directions) when entering the air outlet channel 222 from the cavity 315; and (claim 19) wherein the first airflow experiences a third direction change (vertical to horizontal directions) when approaching the second through hole 111, and experiences a fourth direction change (horizontal to vertical) when entering the second through hole 111.

Allowable Subject Matter
Claims 6, 7, 10, 14, 16, 17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/
/Hae Moon Hyeon/Primary Examiner, Art Unit 2831